DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-11, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims recite a method comprising: receiving, at a data processing hardware, current measurements from at least one current sensor configured to measure current of a battery system in communication with a power distribution network having a power plant distributing power to one or more consumers; receiving, at the data processing hardware, voltage measurements from at least one voltage sensor configured to measure voltage of the battery system; receiving, at the data processing hardware, temperature measurements from at least one temperature sensor configured to measure temperature of the battery system; determining, by the data processing hardware, an impedance parameter of the battery system based on the measurements received at the data processing hardware; determining, by the data processing hardware, a temperature parameter of the battery system based on the measurements received at the data processing hardware; determining, by the data processing hardware, a predicted voltage parameter based on the impedance parameter; determining, by the data processing hardware, a predicted temperature parameter based on the temperature parameter; and commanding, by the data processing hardware, the battery system to charge power from the power plant if the-an amount of power consumed in the power distribution network is below the-an amount of power produced in the power plant, or discharge power from the battery system if the amount of power consumed in the power distribution network exceeds the amount of power produced in the power plant based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT GRANT/Primary Examiner, Art Unit 2859